Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1-13 are pending. 

Applicant’s election without traverse of a low dose method for preventing development of ocular neovascularization that read on (A) bevacizumab as the species of anti-VEGF agent, (B) PLGA as the species of polymeric vehicle in the reply filed on March 12, 2021 is acknowledged. 

Claims 1-13, drawn to of a low dose method for preventing development of ocular neovascularization that read on (A) bevacizumab as the species of anti-VEGF agent, (B) PLGA as the species of polymeric vehicle, are being acted upon in this Office Action. 

Priority
The effective filing date of claims 1-13 is July 18, 2008, the date that application 12/176,238 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-13 is in fact described in one or more of the previously filed applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on July 19, 2019 are acceptable. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 9-12 are indefinite in the recitation of "associated with." in the claims because it is unclear what is contemplated by the phrase.  Is the anti-neovascular drug or  anti-neovascular agent physically link to or just mixed with, e.g., non-crosslinked to the polymeric vehicle?  Clarification is required.  
Claims 2-8, and 13 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 


Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
Claim 1 encompasses a low dose method for preventing development of ocular neovascularization, the method comprising the steps of:
(a)    preparing any biocompatible, sustained release drug delivery system comprising any anti-neovascular drug, wherein the anti-neovascular drug is associated with a polymeric vehicle, and;
(b)    injecting the drug delivery system into an intraocular location in a patient in need thereof, thereby preventing the development of ocular neovascularization.
Claim 2 encompasses the method of claim 1, wherein the polymeric vehicle is selected from the group consisting of a polymeric lactic acid, a polymeric glycolic acid, a lactic acid-glycolic acid co-polymer (PLGA), a polymeric hydroxypropylmethylcellulose and a polymeric hyaluronic acid, and mixtures thereof.
Claim 3 encompasses the method of claim 2, wherein the polymeric hyaluronic acid is a cross-linked hyaluronic acid, a non-cross-linked hyaluronic acid, or mixtures thereof.
Claim 4 encompasses the method of claim 3, wherein the polymeric hyaluronic acid has a molecular weight between about 1 million Daltons and about 2 million Daltons.

Claim 6 encompasses the method of claim 1, wherein the intraocular location comprises a sub-tenon, subconjunctival, suprachoroidal, intrascleral, intravitreal or retrobulbar intraocular locations.
Claim 7 encompasses the method of claim 1, wherein the patient has an ocular condition selected from the ocular conditions: central retinal vein occlusion without neovascularization and non- proliferative diabetic retinopathy.
Claim 8 encompasses the method of claim 1, wherein the polymeric vehicle comprises collagen, a polysaccharide, a hyaluronic acid or a biodegradable polymer.
Claim 9 encompasses the method of claim 1, wherein the patient has dry AMD in one eye and wet AMD in the other eye, wherein the method further comprises injecting the biocompatible drug delivery system comprising the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of the eye of the patient with dry AMD, thereby treating the dry AMD by preventing or by delaying the progression of the dry AMD to wet AMD in the eye with dry AMD.
Claim 10 encompasses the method of claim 1, wherein the patient has dry AMD in one eye, and wherein the method further comprises injecting the biocompatible drug delivery system comprising the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of both eyes of the patient, thereby treating the dry AMD in one eye and preventing or delaying AMD in the other eye.
Claim 11 encompasses the method of claim 1, wherein the patient has wet AMD in one eye and no neovascularization in the other eye, and wherein the method further comprises injecting the biocompatible drug delivery system comprising the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of second eye and preventing or delaying AMD in the other eye.
Claim 12 encompasses the method of claim 1, wherein the patient is at high risk for developing AMD in both eyes, wherein the method further comprises injecting the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of both eyes, thereby preventing or delaying the progression of AMD in both eyes.
Claim 13 encompasses the method of claim 1, wherein the patient has a mutation in a gene encoding complement factor H.
The specification discloses treating a subject diagnosed with dry age-AMD in one eye and wet AMD in the other eye by intravitreal injection into the dry AMD eye of a sustained release system comprises a total of about 6 micrograms (low dose) of just bevacizumab or ranibizumab in a high viscosity hyaluronic acid or a PLGA or PLA. 

Regarding anti-neovascular drug, the specification defines anti-neovascular agent as follow:
[0034] "Anti-neovascular agent" means a compound which has an anti-angiogenic effect when administered to an eye such as by intravitreal injection or implantation. 

	Regarding anti-VEGF agent, the specification defines as follow:
[0035] "Anti-VEGF agent" means a compound which inhibits an activity or an effect of VEGF, and includes bevacizumab, ranibizumab, pegaptanib, VEGF-neutralising aptamers, anti-VEGF monoclonal antibodies, siRNAs, corticosteroids such as anacortave acetate, triamcinolone acetonide and fluocinolone acetonide; receptor tyrosine kinase inhibitors, such as vatalanib and Ruboxistaurin, squalamine lactate, and; growth factors, including pigment epithelium-derived factor. 
The terms “includes” and "such as” do not limited the anti-VEGF agent to bevacizumab, ranibizumab or pegaptanib. There is no description as to the structure, i.e., amino acid or nucleic acid sequence associated or chemical structure of all “anti-neovascular drug” or compounds or "Anti-VEGF agent" that inhibit which VEGF activity or effects, including derivative of bevacizumab, ranibizumab, and/or pegaptanib. 
Other than the specific anti-VEGF antibody bevacizumab and antigen binding fragment thereof ranibizumab, the specification does not describe the structure-identifying information about the claimed anti-neovascular drug or anti-neovascular agent, nor describe a representative number of species falling 
Ngo et al teach that the amino acid positions within the polypeptide/protein that can tolerate change such as conservative substitution or no substitution, addition or deletion which are critical to maintain the protein’s structure/function will require guidance (See Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 491-495; PTO 1449).
Even assuming the anti-neovascular drug an anti-VEGF agent (claim 5), Zhu et al (Investigational New Drugs 17: 195-212, 1999; PTO 1449) teach despite high sequence homology (i.e. 85%) between mouse FLK-1 and its human homolog, KDR (VEGF receptor), the antibody that binds to KDR fails to bind to mouse Flk-1.
While some examples of bevacizumab and ranibizumab in polymeric hyaluronic acid vehicle are effective to release an average of between about 14 pg to about 28 pg over a 24 hours period are put forth and thus those embodiments meet the written description provision, the other effective structures, i.e., anti-VEGF agent, including but not limited to pegaptanib fail to meet the written description provision of 35 USC § 112, first paragraph, due to lacking information for what they are and highly variant and encompass a myriad of possibilities. The specification provides insufficient written 
To provide adequate written description and evidence of possession of a claimed genus of anti-neovascular drug or anti-neovascular agent or anti-VEGF agent that include any and all compound which inhibits an activity or an effect of VEGF, derivative of bevacizumab, derivative of ranibizumab and derivative of pegaptanib, the specification must provide sufficient distinguishing characteristics share by members of the genus. The factor to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The specification provides no guidance beyond the mere mentioned of the word “derivative” to enable one of ordinary skill in the art to envision the structure as how to make and use the compound without undue experimentation, the amino acid positions within bevacizumab or ranibizumab or the nucleotide position within pegaptanib which are tolerant to change (e.g. such as by amino acid substitutions deletions, addition or combination thereof), and the nature and extent of changes that can be made in these positions still retain binding, in turn, effective for in vivo treatment of dry AMD. One skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions, deletions, additions, and combinations thereof. As such, it is unpredictable which unspecified compound or derivative is effective for preventing development of ocular neovascularization, e.g.,  dry AMD as claimed at the time of filing. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph, with respect to the full scope of claims 1-13.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is Vas-Cath at page 1116.).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Further, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a low dose method of treating ocular neovascularization, the method comprising the steps of: preparing a biocompatible, sustained release drug delivery system comprising bevacizumab or ranibizumab, and a polymeric vehicle selected from the group consisting of hyaluronic acid, a polymeric lactic acid (PLA), a polymeric glycolic acid, a lactic acid-glycolic acid co-polymer (PLGA), wherein the drug delivery system can release the 6 pg of bevacizumab into the vitreous over a 1 to 6 month period, does not reasonably provide enablement for a method as set forth in claims 1-13. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection include the nature of the invention, the state of 
Enablement is not commensurate in scope with how to make and use any and all anti-neovascular drug or anti-neovascular agent or any anti-VEGF agent such as any and all derivative of bevacizumab, any derivative of ranibizumab, and any derivative of pegaptanib, any siRNA other than the specific bevacizumab and ranibizumab for a low dose method of treating age related macular degeneration.
Claim 1 encompasses a low dose method for preventing development of ocular neovascularization, the method comprising the steps of:
(a)    preparing any biocompatible, sustained release drug delivery system comprising any anti-neovascular drug, wherein the anti-neovascular drug is associated with a polymeric vehicle, and;
(b)    injecting the drug delivery system into an intraocular location in a patient in need thereof, thereby preventing the development of ocular neovascularization.
Claim 2 encompasses the method of claim 1, wherein the polymeric vehicle is selected from the group consisting of a polymeric lactic acid, a polymeric glycolic acid, a lactic acid-glycolic acid co-polymer (PLGA), a polymeric hydroxypropylmethylcellulose and a polymeric hyaluronic acid, and mixtures thereof.
Claim 3 encompasses the method of claim 2, wherein the polymeric hyaluronic acid is a cross-linked hyaluronic acid, a non-cross-linked hyaluronic acid, or mixtures thereof.
Claim 4 encompasses the method of claim 3, wherein the polymeric hyaluronic acid has a molecular weight between about 1 million Daltons and about 2 million Daltons.
Claim 5 encompasses the method of claim 1, wherein the anti-neovascular drug comprises an anti-VEGF agent.
Claim 6 encompasses the method of claim 1, wherein the intraocular location comprises a sub-tenon, subconjunctival, suprachoroidal, intrascleral, intravitreal or retrobulbar intraocular locations.
Claim 7 encompasses the method of claim 1, wherein the patient has an ocular condition selected from the ocular conditions: central retinal vein occlusion without neovascularization and non- proliferative diabetic retinopathy.
Claim 8 encompasses the method of claim 1, wherein the polymeric vehicle comprises collagen, a polysaccharide, a hyaluronic acid or a biodegradable polymer.

Claim 10 encompasses the method of claim 1, wherein the patient has dry AMD in one eye, and wherein the method further comprises injecting the biocompatible drug delivery system comprising the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of both eyes of the patient, thereby treating the dry AMD in one eye and preventing or delaying AMD in the other eye.
Claim 11 encompasses the method of claim 1, wherein the patient has wet AMD in one eye and no neovascularization in the other eye, and wherein the method further comprises injecting the biocompatible drug delivery system comprising the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of second eye and preventing or delaying AMD in the other eye.
Claim 12 encompasses the method of claim 1, wherein the patient is at high risk for developing AMD in both eyes, wherein the method further comprises injecting the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of both eyes, thereby preventing or delaying the progression of AMD in both eyes.
Claim 13 encompasses the method of claim 1, wherein the patient has a mutation in a gene encoding complement factor H.
The specification discloses treating a subject diagnosed with dry age-AMD in one eye and wet AMD in the other eye by intravitreal injection into the dry AMD eye of a sustained release system comprises a total of about 6 micrograms (low dose) of just bevacizumab or ranibizumab in a high viscosity hyaluronic acid or a PLGA or PLA.  The polymeric vehicle is a high viscosity hyaluronic acid or a PLGA or PLA associated with the bevacizumab to form either a plurality of microspheres or a single monolithic implant in which the bevacizumab is homogenously distributed. Alternately, the sustained release drug delivery system can comprise the bevacizumab microspheres or implant in the hyaluronic acid (cross-linked or non-cross linked), so that both a viscous (the hyaluronic acid) and the solid (the PLA or PLGA microspheres or implant) polymeric vehicles are present in the same drug delivery system. The drug delivery system can release the 6 pg of bevacizumab into the vitreous over a 1 to 6 month period, see Examples 2 and 3. 
Regarding anti-neovascular drug, the specification defines anti-neovascular agent as follow:


	Regarding anti-VEGF agent, the specification defines as follow:
[0035] "Anti-VEGF agent" means a compound which inhibits an activity or an effect of VEGF, and includes bevacizumab, ranibizumab, pegaptanib, VEGF-neutralising aptamers, anti-VEGF monoclonal antibodies, siRNAs, corticosteroids such as anacortave acetate, triamcinolone acetonide and fluocinolone acetonide; receptor tyrosine kinase inhibitors, such as vatalanib and Ruboxistaurin, squalamine lactate, and; growth factors, including pigment epithelium-derived factor. 
The terms “includes” and "such as” do not limited the anti-VEGF agent to bevacizumab, ranibizumab or pegaptanib. There is insufficient guidance as to the structure, i.e., amino acid or nucleic acid sequence associated or chemical structure of all “anti-neovascular drug” or compounds or "Anti-VEGF agent" that inhibit which VEGF activity or effects at low dose, including derivative of bevacizumab, ranibizumab, and/or pegaptanib. 
Other than the specific anti-VEGF antibody bevacizumab and antigen binding fragment thereof ranibizumab, the specification does not teach he structure-identifying information about the claimed anti-neovascular drug or anti-neovascular agent, nor in vivo working examples to enable one of skill in the art to make and use the genus of anti-neovascular drug (claim 1) or anti-VEGF agent (claim 5) or anti-neovascular agent (claims 9-12) themselves encompassed by the claimed low dose method for preventing development of ocular neovascularization.  In particular, there is no specific guidance as to which amino acids within the full-length sequence of bevacizumab or ranibizumab to be substituted, deleted, added or combination thereof such that the resulting derivative still maintains three dimensional structure and VEGF binding.  Likewise, there is no disclosure as to which nucleotides within the nucleic sequence of pegaptanib to be substituted, deleted, and added or combination thereof such that the resulting derivative still maintains three dimensional structure and VEGF binding for the claimed method.
et al teach that the amino acid positions within the polypeptide/protein that can tolerate change such as conservative substitution or no substitution, addition or deletion which are critical to maintain the protein’s structure/function will require guidance (See Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 491-495; PTO 1449).
Even assuming the anti-neovascular drug an anti-VEGF agent (claim 5), Zhu et al (Investigational New Drugs 17: 195-212, 1999; PTO 1449) teach despite high sequence homology (i.e. 85%) between mouse FLK-1 and its human homolog, KDR (VEGF receptor), the antibody that binds to KDR fails to bind to mouse Flk-1.  Consequently, tumors (as a result of neovascularization) grown in mice, which recruit the mouse vasculature, are not appropriate models to evaluate the anti-angiogenesis therapy in vivo (see page 201, col. 2, last paragraph, in particular).
Given the unlimited number of anti-neovascular drug or anti-neovascular agent or anti-VEGF agent, derivatives of bevacizumab, ranibizumab or pegaptanib, the insufficient in vivo working example, and the art is such that "there is no effective prevention for the most prevalent atrophic dry form of age related macular degeneration”, it would require undue experimentation of one skilled in the art to practice the claimed invention. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary. In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification and the breadth of the claims, it would take an undue amount of experimentation for one skilled in the art to practice the claimed invention.

Notice re Prior Art available under both pre-AIA  and AIA 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5-6 and 8 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US application 2006/0182783 (Hughes hereafter, published August 17, 2006; PTO 892).
Regarding claims 1-2, 5, Hughes teaches a method of making and using biocompatible, sustained release drug release system comprising anti-neovascular drug or anti-VEGF agent, e.g., ranibizumab, bevacizumab or pegaptanib, i.e., MACUGEN, (VEGF inhibitors) associated with polymeric vehicle such as hyaluronic acid vehicle (see para. [0007], [0023] [0072].  Advantageously, the therapeutic agent is released in a biologically active form when the implant is placed in an eye for treating ocular neovascularization, see para. [0007], [0023], [0026], [0039], [0071], [0074].  The reference method further comprises the anti-VEGF agent, PLGA microsphere and hyaluronic acid (sustained release 
Regarding claim 3, the reference method wherein the polymeric materials may be cross-linked or non-cross-linked, for example not more than lightly cross-linked, such as less than about 5%, or less than about 1% of the polymeric material being cross-linked, see para. [0106].
Regarding claim 5, the reference anti-VEGF agent is bevacizumab (anti-VEGF antibody, para. [0023], reference claim 42), or ranibizumab (anti-VEGF Fab fragment thereof, para. [0023], reference claim 42) or pegaptanib (also known as Macugen®, VEGF aptamer, para. [0023], reference claim 31).
Regarding claim 6, the method of treating a patient may comprise administering an implant to the patient by at least one of intravitreal placement, subretinal placement, subconjuctival placement, sub-
Regarding claim 8, the polymeric vehicle comprises include, without limitation, collagen, see para. [0024], polysaccharide, see para. [0107] to [0108], polyesters, polyethers and combinations thereof, which are biocompatible and may be biodegradable and/or bioerodible, see para. [0109], hyaluronic acid, see para. [0255], reference claim 12.  Exemplary polymeric component of the present drug delivery systems can comprise a polymer selected from the group consisting of biodegradable polymers, non-biodegradable polymers, biodegradable copolymers, non-biodegradable copolymers, and combinations thereof. In certain preferred embodiments, the polymer is selected from the group consisting of poly-lactic acid (PEA), poly-glycolic acid (PGA), poly-lactide-co-glycolide (PLGA), polyesters, poly(ortho ester), poly(phosphazine), poly(phosphate ester), polycaprolactones, gelatin, collagen, derivatives thereof, and combinations thereof, see para. [0101].
Thus, the reference teachings anticipate the claimed invention.

Claims 1-3, 5-6 and 8 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US application 2007/0059336 (Hughes II et al hereafter, published March 15, 2007; PTO 892).
Regarding claims 1-2, Hughes II teaches biocompatible, sustained release drug delivery system or implants can effectively treat conditions associated with neovascularization of the eye, such as macular degeneration, non-exudative (aka dry) age related macular degeneration and exudative (aka wet) age related macular degeneration (AMD), see para. [0013].  Intraocular drug delivery systems have been developed which can release drug loads over various time periods. These systems, which when placed into an eye of an individual, such as the vitreous of an eye, provide therapeutic levels of a macromolecule therapeutic agent for extended periods of time (e.g., for about one week or more). In certain 
Examples of therapeutic component of the present systems can comprise, consist essentially of, or consist entirely of short interfering ribonucleic acids (siRNAs), oligonucleotide aptamers, VEGF or urokinase inhibitors. Some specific examples include one or more of the following: hyaluronic acid, a hyaluronidase, such as Vitrase, (ocular hemorrhage treatment compound), ranibizumab, bevacizumab, pegaptanib, such as Macugen, (VEGF inhibitors), rapamycin, and cyclosporine. Advantageously, the therapeutic agent is released in a biologically active form when the implant is placed in an eye, see para. [0010]. 
Examples of polymeric component of the present systems may comprise a polymer selected from the group consisting of poly-lactic acid (PLA), poly-glycolic acid (PGA), poly-lactide-co-glycolide (PLGA),  collagen, and combinations thereof, see para. [0011]. 

Regarding claim 3, the polymeric materials may be cross-linked or non-cross-linked, for example not more than lightly cross-linked, such as less than about 5%, or less than about 1% of the polymeric material being cross-linked, see para. [0077].
Regarding claim 5, the anti-neovascular macromolecule therapeutic agents, such as inhibitors of VEGF and VEGFR interactions, see para. [0209].  Examples of anti-VEGF agent include recombinant humanized anti-VEGF Fab fragment ranibizumab (Lucentis.RTM.), recombinant humanized anti-VEGF IgG1 synthetic antibody bevacizumab (Avastin™), see para.[0022], [0023].  Ranibizumab and bevacizumab are both anti-VEGF (vascular endothelial growth factor) antibody products that may have particular utility for patients with macular degeneration, including the wet form of age-related macular degeneration, see para. [0155].   Pegaptanib is an aptamer that can selectively bind to and neutralize VEGF and may have utility for treatment of, for example, age-related macular degeneration and diabetic macular edema by inhibiting abnormal blood vessel growth and by stabilizing or reverse blood vessel leakage in the back of the eye resulting in improved vision. A bioerodible implant system for extended delivery of pegaptanib sodium (Macugen®; Pfizer Inc, New York or Eyetech Pharmaceuticals, New York) can also be made using the method of Example 1, but with use of pegaptanib sodium as the active 
Regarding claim 6, the method of treating a patient may comprise administering an implant to the patient by at least one of intravitreal injection, subconjuctival injection, sub-tenon injections, retrobulbar injection, and suprachoroidal injection.
Regarding claim 8, the polymeric component of the present systems may comprise a polymer selected from the group consisting of poly-lactic acid (PLA), poly-glycolic acid (PGA), poly-lactide-co-glycolide (PLGA), polyesters, poly (ortho ester), poly(phosphazine), poly (phosphate ester), polycaprolactones, gelatin, collagen, derivatives thereof, and combinations thereof, see para. [0011]. The patient has exudative (aka wet in one eye) and non-exudative (aka dry in the other eye) age related macular degeneration (aka AMD), see para. [0039].  Ranibizumab and bevacizumab are both anti-VEGF (vascular endothelial growth factor) antibody products that may have particular utility for patients with macular degeneration, including the wet form of age-related macular degeneration, see para. [0155].   Pegaptanib is an aptamer that can selectively bind to and neutralize VEGF and may have utility for treatment of, for example, age-related macular degeneration and diabetic macular edema by inhibiting abnormal blood vessel growth and by stabilizing or reverse blood vessel leakage in the back of the eye resulting in improved vision. A bioerodible implant system for extended delivery of pegaptanib sodium (Macugen; Pfizer Inc, New York or Eyetech Pharmaceuticals, New York) can also be made using the method of Example 1, but with use of pegaptanib sodium as the active agent. The implant or implants can be loaded with a total of about 1 mg to 3 mg of Macugen according to the Example 1 method, see para. [0157].  The intraocular drug delivery systems have been developed which can release drug loads over various' time periods. These systems, which when placed into an eye of an individual, such as the vitreous of an eye, provide therapeutic levels of a macromolecule therapeutic agent for extended periods of time (e.g., for about one week or more). In certain embodiments, the macromolecule therapeutic agent is selected from the group consisting of anti-angiogenesis compounds, particularly anti-VEGF .

Claims 1-3, 5 and 8 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by W02007084765 publication (Deschatelets et al hereafter, published July 27, 2007; PTO 892).
Deschatelets et al teaches a method for treating exudative age related macular degeneration (wet ARMD) and inhibiting progression of early ARMD by inhibiting choroidal neovascularization (see claims 1-10, 18, 20-22, 29-32). Method of preparing biocompatible, sustained drug release can be found at para. [00251] to [00255], 00221-00225], [00212], anti-VEGF agent such as Avastin® (bevacizumab), Lucentis® (ranibizumab), Macugen (pegaptanib), which are also anti-neovascular drug, can be found at para. [00269], [00239] and polymeric hyaluronic acid vehicle (non-crosslinked) at para. [00212], claim 22. Injecting the biocompatible sustained release drug delivery system above into an intraocular location of the eye using a 25 to 30 gauge syringe can be found at para. [00226], [00239], and releasing from the sustained delivery system an average between about 0.002 to 5000 pg per day (aka low dose), see para. [00210].  Exemplary polymeric component of drug delivery systems can be poly-lactic acid (PLA), poly-glycolic acid (PGA), poly-lactide-co-glycolide (PLGA), hyaluronic acid, and copolymer thereof, see para. Para. [00212], prior art claim 22.  The intraocular location is the vitreous cavity as per claims 9-12, see para. [00239], the posterior intraocular location is suprachoroidal space, see para. [00240], [00241]. The anti-VEGF agent is mixed with (or dispersed) throughout the polymeric vehicle, see claim 18.   Thus, the reference teachings anticipate the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US application 2006/0182783 (Hughes hereafter, published August 17, 2006; PTO 892) in view of US application 20090148527 (Robinson hereafter, filed December 7, 2007; PTO 892).
The combine teachings of Hughes have been discussed supra. 

However, Robinson teaches a biocompatible, injectable intraocular drug delivery system comprising: (a) a plurality of biodegradable microspheres, wherein the microspheres comprise a polylactide, co-glycolide (PLGA) polymer and the microspheres have an average diameter between about 1 microns and about 100 microns, a therapeutic drug incorporated by the microsphere and an aqueous vehicle such as hyaluronic acid that has a molecular weight in a range of about 100,000 Daltons or about 200,000 Daltons to about 1 million Daltons or about 1.5 million Daltons, see para. [0098] to [0099].  The very high polymer viscosity forms a gel that slows particle sedimentation rate to the extent that often no resuspension processing is necessary over the estimated shelf life, for example, at least about 2 years, of the drug delivery system. Such a drug delivery system can be marketed in pre-filled syringes since the gel cannot be easily removed by a needle and syringe from a bulk container, see para. [0099].  Examples of therapeutic drugs include but not limited to anti-VEGF aptamers (e.g. Pegaptanib), soluble recombinant decoy receptors (e.g. VEGF Trap), anti-VEGF monoclonal antibodies (e.g. Bevacizumab) and/or antibody fragments (e.g. Ranibizumab), small interfering RNA's decreasing expression of VEGFR or VEGF ligand, see para. [0076].   The drug delivery systems can be used to prevent or to treat various ocular diseases or conditions, including the following: maculopathies/retinal degeneration: macular degeneration, including age related macular degeneration (ARMD), such as non-exudative age related macular degeneration and exudative age related macular degeneration, choroidal neovascularization, retinopathy, including diabetic retinopathy, see para. [0105], central retinal vein occlusion caused by or influenced by a photodynamic therapy; photocoagulation; radiation retinopathy (aka without neovascularization, see para. [0005]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hughes and Robinson by substituting the 
One having ordinary skill in the art would have been motivated to do so because Robinson teaches the very high polymer viscosity forms a gel that slows particle sedimentation rate to the extent that often no resuspension processing is necessary over the estimated shelf life, for example, at least about 2 years, of the drug delivery system. Such a drug delivery system can be marketed in pre-filled syringes since the gel cannot be easily removed by a needle and syringe from a bulk container, see para. [0099].  
Further, the substitution does not change the operation of biocompatible, sustained release drug delivery system of Hughes. It merely improves upon the system by substituting the polymer for another.
“The substitution of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 1 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US application 2006/0182783 (Hughes hereafter, published August 17, 2006; PTO 892) in view of US 2006/0182771 A1 (Dor hereafter, published August 17, 2006; PTO 892).
The teaching of Hughes have been discussed supra.  The reference biocompatible biodegradable drug delivery system comprises the reference anti-neovascular agent incorporated into polymeric microparticles (carrier), e.g., PLGA (see paragraphs [0176]-[0178], [0170], [0254]) and then said microparticles are mixed into hyaluronic acid vehicle for injection using a 22 gauge needle (see paragraph 0255]).  The method is for preventing or treating non-exudative age related macular degeneration (aka dry AMD) (see page 6, paragraph 0060, page 7, paragraphs 0064, 0065, page 18, paragraph 0160, in particular) by administering to the eye of the patient an anti-neovascular agent or drug such as bevacizumab (anti-VEGF antibody or anti-VEGF agent, para. [0023], reference claim 42), or ranibizumab (anti-VEGF Fab fragment thereof, para. [0023], reference claim 42) or pegaptanib (also known as Macugen®, VEGF aptamer, para. [0023], reference claim 31), wherein the anti-neovascular agent is incorporated into poly-lactide-co-glycolide (PLGA) microspheres (see paragraphs [0024], [0101], [0102], 
The reference anti-VEGF agent is dispersed throughout the PLGA microspheres (see paragraphs 0045, [0024], [0101], [0102], and [0123]).  
The reference teaches anti-VEGF agent, PLGA microsphere and hyaluronic acid (sustained release intraocular drug delivery system) is injected to an anterior intraocular location (instant claim 6, see page 6, paragraphs 0055-0058, in particular), posterior intraocular location, see paragraphs [0055], [0059]-[0060], page 18, paragraph [0161], in particular) or the vitreous cavity (instant claims 9-12, see page 6, paragraphs [0055], [0059], in particular), or the super choroidal space (see paragraph 0055, in particular).  The implant is administered to a posterior segment of an eye of a human or animal patient such as subconjuctival placement, sub-tenon placement, retrobulbar placement, and suprachoroidal placement, see paragraph [0161]).
Hughes does not explicitly teach the patient having dry AMD in one eye and wet AMD in the other eye and injecting the biocompatible drug delivery system comprising the anti-neovascular agent and the polymeric vehicle associated with the anti-neovascular agent into a vitreous cavity of the eye of the patient with dry AMD, thereby treating the dry AMD by preventing or by delaying the progression of the dry AMD to wet AMD in the eye with dry AMD as per claim 9 or both eyes as per claim 10 or the vitreous cavity of the second eye as per claim 11 or both eyes as per claim 12. 
However, Dor teaches a method for preventing the progression of dry AMD to wet AMD in a patient, the reference method comprises selecting a human patient having dry AMD in one eye and wet AMD in the other eye (see entire document, page 10, paragraphs [0074] through [0075], [0084], [0089] through [0090], [0093], [0094], in particular), preparing a biocompatible drug delivery system comprising rapamycin (see paragraph [0040], in particular) and anti-VEGF agent such as ranibizumab (see paragraph 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prevent the progression of dry AMD to wet AMD in a patient by selecting a patient having dry AMD in one eye and wet AMD in the other eye as taught by Dor and then administering a low dose of the drug delivery system into the vitreous cavity of the eye with dry AMD or both eyes to prevent the progression of dry AMD to wet AMD as taught by Hughes to prevent development of ocular neovascularization.
One having ordinary skill in the art would have been motivated with the expectation of success to select patient having a dry AMD in one eye and wet AMD in the other eye because all wet AMD begins as dry AMD and the subject with dry AMD in at least one eye has a heightened risk of developing wet AMD as taught by the Dor (see paragraph [0075], in particular).
One having ordinary skill in the art would have been motivated with the expectation of success to prevent the progression of wet AMD from dry AMD because Dor teaches anti-neovascular agent such as ranibizumab and pegaptanib in the extended release delivery system is useful for preventing wet AMD from dry AMD because local delivery reduces systemic toxicity (see paragraph [0021]) and the self-emulsifying formulation is used to prevent transition of dry AMD to wet AMD for an extended period of time (see paragraphs [0035], [0068], [0073], in particular).
One having ordinary skill in the art would have been motivated with the expectation of success to prevent the progression of wet AMD from dry AMD because anti-VEGF antibody (bevacizumab), Fab fragment thereof (ranibizumab) or pegaptanib (Macugen®, VEGF inhibitor) is useful for treating various age related macular degeneration (dry AMD) and wet AMD as taught by Hughes (see paragraph [0060], [0064], [0065], in particular).
KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, combining prior art method of preventing the progression of dry AMD to wet AMD by selecting a patient having dry AMD in one eye and wet AMD in the other eye and then administering anti-neovascular agent or anti-VEGF agent in an extended release delivery system comprising PLGA microspheres in hyaluronic acid vehicle of Hughes would produce predictable results, i.e., preventing the progression of dry age related macular degeneration to wet age related macular degeneration as Hughes teaches treating patient having exudative (aka wet in one eye) and non-exudative (aka dry in the other eye) age related macular degeneration (aka AMD), see para. [0026].   Hughes further teaches the anti-
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007).  
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 1 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US application 2006/0182783 (Hughes hereafter, published August 17, 2006; PTO 892) in view of Hageman et al (Ann Med 38(8): 592-604, 2006; PTO 892).
The teachings of Hughes have been discussed supra.
Hughes does not teach the patient has a mutation in a gene encoding complement factor H as per claim 13. 
However, Hageman teaches there is a highly significant association between AMD and specific haplotypes of the complement factor H gene (CFH), which lies within the “regulators of complement activation” (RCA) gene cluster on chromosome 1q25-q31 (9–13).  There is a common and widespread 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hughes and Hageman to identify a patient having a mutation in the gene encoding complement factor H that associated with age related macular degeneration as taught by Hageman prior to using the low dose method of preventing ocular neovascularization of Hughes to arrive at the claimed invention with a reasonable expectation of success, e.g., genetically identifying a patient with or without age related macular degeneration. 
One having ordinary skill in the art would have been motivated with the expectation of success to do so because Hageman teaches there is a highly significant association between AMD and specific haplotypes of the complement factor H gene (CFH), which lies within the “regulators of complement activation” (RCA) gene cluster on chromosome 1q25-q31 and deletion within the RCA locus that encompasses the CFHR1 and CFHR3 allele, therefore, do not express the respective proteins, are highly protected from developing AMD.  Conversely, it appears that expression of the CFHR1 and CFHR3 proteins, in conjunction with other risk-conferring CFH isoforms, play permissive roles in the development of AMD and, perhaps, other age related diseases.
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,363,214. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claim in the present application subject to this rejection (claim 1) is drawn to a low dose method for preventing development of ocular neovascularization, the method comprising the steps of: (a)    preparing a biocompatible, sustained release drug delivery system comprising an anti-neovascular drug generically, wherein the anti-neovascular drug is associated with a polymeric vehicle generically, and; (b)    injecting the drug delivery system into an intraocular location in a patient in need thereof, thereby preventing the development of ocular neovascularization, whereas the independent claim in the ‘214 patent is limited to bevacizumab and a polymeric hyaluronic acid vehicle cross-linked or noncross-linked the bevacizumab (species).  Otherwise claims 1-13 are anticipated or rendered obvious by the issued claims.

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,821,870. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claim in the present application subject to this rejection (claim 1) is drawn to a low dose method for preventing development of ocular neovascularization, the method comprising the steps of: (a)    preparing a biocompatible, sustained release drug delivery system comprising an anti-neovascular drug generically, wherein the anti-neovascular drug is associated with a polymeric vehicle generically, and; (b)    injecting the drug delivery system into an intraocular location in a patient in need thereof, thereby preventing the development of ocular neovascularization, whereas the independent claim in the ‘870 patent is limited to bevacizumab (species) as the anti-neovascular drug or anti-neovascular agent and polymeric hyaluronic acid vehicle (species). Otherwise claims 1-13 are anticipated or rendered obvious by the issued claims. 
Conclusion
No claim is allowed.
The prior art US20070059336 made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, the reference teaches a method for treating exudative age related macular degeneration (ARMD) and inhibiting progression of early ARMD by inhibiting choroidal neovascularization (see claims 1-10, 18, 20-22, 29-32). Method of preparing biocompatible, sustained drug release can be found at para. [00251] to [00255], 00221-00225], 00212], anti-VEGF agent such as Avastin (bevacizumab), Lucentis (ranibizumab), MACUGEN (pegaptanib), see para. [00269], [00239], polymeric hyaluronic acid, see para. [00212], claim 22, injecting into an intraocular location of the eye using a 25 to 30 gauge syringe can be found at para. [00226], [00239], and releasing from the sustained delivery system an average between about 0.002 to 5000pg per day, which encompassed the claimed range between about 14 to about 28pg per day, see para. [00210]. The intraocular location is the vitreous cavity, see para. [00239], the posterior intraocular location such as suprachoroidal space, see para. [00240], [00241].
US 20050281861 made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, the reference teaches treating macular degeneration such as non-exudative age related macular degeneration and exudative age related macular degeneration, see para. [0034] by making an intravitreal drug delivery system comprising a biodegradable polymer, such as PLGA and a VEGF/VEGFR inhibitor (aka anti-neovascular drug or agent or anti-VEGF agent), see para. [0108], [0137], Examples 4, Preparation and Therapeutic use of an Anti-VEGF extended Release Implants, Table 1-2, Examples 7, 8, 13, 17, claim 31-37, in particular.   Then administering the interior of the eye of a patient using a syringe or trocar, see reference claims 38-40, 42-47. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PHUONG HUYNH/             Primary Examiner, Art Unit 1644